Citation Nr: 1731912	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to January 29, 2014.

2.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss on or after January 29, 2014.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran and J.H.
ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO reopened and granted the Veteran's claim for service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from November 9, 2010.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

The Board remanded the case for further development in December 2013 and March 2016.  In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the disability 40 percent effective from January 29, 2014.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).  The requested development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to January 29, 2014, the Veteran's hearing acuity was level III in the right ear and level II in the left ear.
2.  Since January 29, 2014, the Veteran's hearing acuity has been, at worst, level VII in the right ear and level VIII in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2014, the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Since January 29, 2014, the criteria for an initial evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, continuation of the current staged evaluations is warranted based on the evidence.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a noncompensable evaluation for his service-connected bilateral hearing loss prior to January 29, 2014, and a 40 percent evaluation thereafter pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.
In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Based on the audiological testing results in this case, the exceptional hearing loss provisions are for application for the January 2014 VA examination report.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial compensable evaluation is not warranted prior to January 29, 2014, and an initial evaluation in excess of 40 percent is not warranted thereafter for bilateral hearing loss.

Initially, the Board acknowledges the evaluation reports from the Texas Ear, Nose, and Throat Specialists (August 2010) and the Houston Hearing Healthcare Center (December 2012), as well as the September 2013 VA audiological evaluation; however, these reports are not adequate for rating purposes.  See also July 2016 response to Vista Imaging records request for March 2016 Board remand (showing that November 26, 2012, record corresponds to a VA request for outpatient services for the December 2012 private evaluation).

Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 

The August 2010 Texas Ear, Nose, and Throat Specialists report from shortly before the current claim shows the results of unspecified word recognition testing.  In response to the Board's request for clarification, a representative from this treatment provider indicated that they did not use the Maryland CNC test during that evaluation.  See July 2014 report of general information.

The December 2012 Houston Hearing Healthcare Center report shows that the NU-6 word list was used, rather than the Maryland CNC test.

The September 2013 VA audiological evaluation shows that word recognition testing was not conducted; the VA treatment provider specifically marked those sections of the report as did not test (dnt).

Based on the foregoing, the Board is not able to consider those private and VA audiological evaluations.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Nevertheless, the Veteran was initially afforded a January 2011 VA examination, as well as a more recent January 2014 using the proper testing to ascertain the current severity of his service-connected hearing loss.  A March 2016 VA treatment record shows that an additional audiological evaluation was conducted at that time; however, puretone thresholds were not recorded due to poor reliability.  After the attempted test, the Veteran reported that he only wanted new earmolds for his hearing aids and that he did not want anyone to adjust the sound from his hearing aids.  As such, the Board finds that this record does not suggest a worsening in the severity of the Veteran's hearing loss since the most recent VA examination.

During the January 2011 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
75
75
66
LEFT
40
70
75
75
65

The Veteran's speech recognition was 90 percent in the right ear and 98 percent in the left ear.  These audiometric findings equate to level III hearing in the right ear and level II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 for the period prior to January 29, 2014.

During the January 2014 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
90
90
90
83
LEFT
60
85
85
90
80

The Veteran's speech recognition was 80 percent in the right ear and 56 percent in the left ear, and modified performance intensity function testing was conducted based on the findings for both ears.  See also January 2014 VA examination report worksheets.  These audiometric findings equate to level VII hearing in the right ear (Table VIA) and level VIII hearing in the left ear (Table VI), consistent with the applicable exceptional hearing loss provisions in 38 C.F.R. § 4.86(a).  When those values are applied to Table VII, it is apparent that the currently assigned 40 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 for the period on or after January 29, 2014.

The Board has considered the Veteran's statements regarding his diminished hearing, including his difficulties during in-person conversations and when using the telephone and television, as well as the VA treatment records showing that he has been issued hearing aids.  See, e.g., January 2011 VA treatment record (hearing aid fitting); July 2013 Bd. Hrg. Tr. and January 2014 VA examination report (reported difficulties).  The Board has also considered the Veteran's contentions that the VA rating criteria for evaluating hearing loss are outdated and that he should be evaluated under different criteria.  See, e.g., February 2012 written statement and May 2012 substantive appeal.  Nevertheless, the assigned noncompensable and 40 percent evaluations are consistent with the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed, and these evaluations are based on the current VA law and regulations in effect for evaluating this disability.  Lendenmann, supra; Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).


Therefore, the Board finds that the weight of the evidence is against an initial compensable evaluation for bilateral hearing loss prior to January 29, 2014, and an evaluation in excess of 40 percent thereafter.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to January 29, 2014, is denied.

Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss on or after January 29, 2014, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


